        Case 4:20-cv-00296-BSM Document 29 Filed 06/14/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

SHANA HAYES                                                                 PLAINTIFF

v.                       CASE NO. 4:20-CV-00296-BSM

ARKANSAS BLUE
CROSS BLUE SHIELD                                                         DEFENDANT

                                       JUDGMENT

      Consistent with the order entered today, this case is dismissed without prejudice and

costs are taxed against Shana Hayes.

      IT IS SO ORDERED this 14th day of June, 2021.




                                                  UNITED STATES DISTRICT JUDGE
